The overruling of the motion for a new trial, embracing the usual general grounds only, was not error.
                        DECIDED JANUARY 18, 1947.
R. Q. Wilkes sued T. C. Collins on several promissory notes executed by Collins, made payable to Armour Fertilizer Works, and endorsed over to Wilkes by that corporation.
Collins in his answer denied owing anything on the notes, alleging that he had paid them, and furthermore had overpaid them, and asked for a recoupment against Wilkes for the excess of the payments made to Wilkes.
Upon the trial, Collins admitted a prima facie case in the plaintiff and assumed the burden of proving his defense.
The jury returned a verdict in favor of the plaintiff for the full amount sued for; the defendant's motion for a new trial, based upon the general grounds only, was denied, and that judgment was assigned as error.
As stated by counsel for the plaintiff in error in his brief, "the only question to be decided is whether there was any evidence to support the verdict of the jury and the judgment of the court."
The evidence adduced was in sharp conflict, but since the defendant had voluntarily assumed the burden of showing that he had paid of the notes sued upon, the jury were authorized to find from the evidence that he had failed to carry that burden. The verdict in favor of the plaintiff was authorized by the evidence, and it having been approved by the trial judge, and no error of law appearing, this court is without authority to interfere.
Judgment affirmed. MacIntyre and Gardner, JJ., concur. *Page 692